DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-22, 24-48, 50-59 and 61-72 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to bandwidth configuration techniques in wireless communications.
The closest prior of records fails to teach the allowable features of claims 1-9, 11-22, 24-48, 50-59 and 61-72.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claims 1, 21, 40 and 58, the claimed limitations “transmitting a connection establishment request to the base station based at least in part on the system information;
receiving, from the base station responsive to the connection establishment request, a plurality of indications of UE-specific channel bandwidths corresponding to respective ones of the plurality of subcarrier spacing (SCSs), the plurality of indications of UE-specific channel bandwidths including an indication of a UE-specific channel bandwidth, wherein the UE-specific channel bandwidth is less than or equal to a cell-specific channel bandwidth and is based at least in part on a maximum supported bandwidth of the UE; and communicating with the base station using the UE-specific channel bandwidth” and as for independent claims 16, 36, 53 and 69, the claimed limitations “transmitting a first connection establishment request to the first base station based at least in part on the first system information, the first connection establishment request indicating a maximum supported bandwidth of the UE that is less than the first cell-specific channel bandwidth; and
receiving, from the first base station responsive to the first connection establishment request, an indication that the first connection establishment request indicating the maximum supported bandwidth of the US is rejected” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/04/2021